DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/22/2022.
Claims 1-19 remain pending in the application with claims 1-7 are withdrawn from consideration in light of the Applicants’ election of claims 8-19 for examination.

Election/Restrictions
Applicant's election with traverse of Group 2, claims 8-19 in the reply filed on 08/22/2022 is acknowledged.  The traversal is on the ground(s) that there should be no undue burden in examining all claims in the present application because the Examiner in the international PCT application examined all the claims as evidenced by the International Search Report/Written Opinion dated June 19, 2018 for the corresponding International Application.  This is not found persuasive because the Examiner who examined the claims for the PCT application is not held by the same standard and has to examine the claims under the same statutory requirements as one who does the National Stage Non-Provisional Application.  Different examining procedures and statutory requirements present different burden when examining the claims.  Furthermore, it does not look like the Examiner who examined the claims in the International Application had done a thorough job because the Examiner only cited A references, which really does not take much time to put together.  It is also noted that Yoshimoto et al. (US 2006/0115652) is an X reference for the pending apparatus claims; however, Yoshimoto was not cited by the Examiner who examined the International Application.  It could be that the Examiner who examined the claims in the International Application was not held under the same burden to conduct a thorough search that would produce relevant X references to the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshimoto et al. (US 2006/0115652).
Addressing claims 8-9, Yoshimoto discloses a charge transporting varnish (charge-transporting varnish stated in the Abstract) comprising a charge transporting substance [0014], an electron accepting dopant substance containing benzenesulfonic acid [0044]; and an organic solvent [0049].

Addressing claims 10-11, the claims are drawn to the intended use of the charge transporting varnish that does not structurally differentiate the claimed charge transporting varnish from that of the prior art.  The charge transporting varnish of Yoshimoto has all of the claimed structural requirements as those of current claims; therefore, the charge transporting varnish of Yoshimoto is structurally capable of being used in formation of a hole collecting layer of an organic photoelectric conversion element of claims 10-11.  In fact, paragraphs [0013 and 43] of Yoshimoto disclose that the charge-transporting varnish is used as a hole transporting layer, which is the same as the claimed hole collecting layer and is used in a solar cell [0013], which is the same as the claimed organic photoelectric conversion element.

Addressing claim 12, paragraph [0015] discloses a charge transport film to be fabricated from the charge transporting varnish discussed in the rejection of claim 8.

Addressing claim 13, paragraphs [0013 and 43] of Yoshimoto disclose that the charge-transporting varnish is used as a hole transporting layer, which is the same as the claimed hole collecting layer.

Addressing claim 14, the claim is drawn to the property of an organic photoelectric conversion element that employs the hole collecting layer of claim 13 which does not structurally differentiate the claimed hole collecting layer from that of prior art because the hole collecting layer of Yoshimoto is made from the same charge transporting varnish as that of current claim; therefore, when the hole collecting layer of Yoshimoto is used in the same organic photoelectric conversion element as that of current application, the organic photoelectric conversion element would exhibit the same properties as those of current claim, including the claimed property.  It is further reminded that claim 14 is drawn to the hole collecting layer and not an organic photoelectric conversion element; therefore, the properties of the photoelectric conversion element do not structurally differentiate the claimed hole collecting layer from that of Yoshimoto’s.

Claim(s) 8-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oshima et al. (WO 2015/087797) with the equivalent English translation provided by Oshima et al. (US 2016/0315266).  Further evidence is provided by Bang et al. (KR20160121171 with provided machine English translation) and Yoshimoto et al. (US 2006/0115652).
Addressing claims 8-9, Oshima discloses a charge transporting varnish (charge transporting composition) comprising a charge transporting substance [0012], an electron accepting dopant substance containing benzenesulfonic acid [0040] and an organic solvent [0011].  The composition of Oshima is the structural equivalence to the claimed charge transporting varnish because it contains the charge transporting substance and the electron accepting dopant that are dissolved in an organic solvent.

Addressing claims 10-11, Oshima discloses the charge transporting layer is an anode buffer layer, which is structurally capable of functioning as a hole transport layer, which is the same as hole collecting layer, according to the teaching of Bang (page 7 of the translation document).  Furthermore, Yoshimoto discloses in paragraph [0043] a charge transport varnish comprising an electron accepting dopant, such as benzenesulfonic acid [0044] as is the case of Oshima charge transporting varnish, functions as a hole transporting layer.  The claims are also drawn to the intended use of the charge transporting varnish that does not structurally differentiate the claimed charge transporting varnish from that of the prior art.  The charge transporting varnish of Oshima has all of the claimed structural requirements as those of current claims; therefore, the charge transporting varnish of Oshima is structurally capable of being used in formation of a hole collecting layer of an organic photoelectric conversion element of claims 10-11.

Addressing claim 12, Oshima discloses the anode buffer layer is formed from the charge transporting varnish; therefore, the anode buffer layer is the structural equivalence to the claimed charge transporting film.

Addressing claim 13, Oshima discloses the charge transporting varnish forms the anode buffer layer, which is the structural equivalence to a hole transport layer according to the evidence of Bang in page 7 of the translation document and Yoshimoto as discussed above in the rejection of claims 10-11.  The hole transport layer is also the structural equivalence to the claimed hole collecting layer.

Addressing claim 14, the claim is drawn to the property of an organic photoelectric conversion element that employs the hole collecting layer of claim 13 which does not structurally differentiate the claimed hole collecting layer from that of prior art because the hole collecting layer of Oshima, as discussed in the rejection of claims 10-11 the anode buffer layer of Oshima is the structural equivalence to the claimed hole collecting layer, is made from the same charge transporting varnish as that of current claim; therefore, when the hole collecting layer of Oshima is used in the same organic photoelectric conversion element as that of current application, the organic photoelectric conversion element would exhibit the same properties as those of current claim, including the claimed property.  It is further reminded that claim 14 is drawn to the hole collecting layer and not an organic photoelectric conversion element; therefore, the properties of the photoelectric conversion element do not structurally differentiate the claimed hole collecting layer from that of Yoshimoto’s.

Addressing claims 15 and 18, Oshima discloses an organic photoelectric conversion element (organic thin film solar cell recited in claim 8) comprising the hole collecting layer of claim 13, please see the rejection of claim 13 above, and an active layer provided so as to be in contact with the hole collecting layer (claim 8).

Addressing claims 16-17, please see claims 9-10 of Oshima.

Addressing claim 19, the organic thin film solar cell of Oshima has all of the claimed structural requirements; therefore, the organic thin film solar cell of Oshima is the structural equivalence to the claimed optical sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/07/2022